Citation Nr: 0835131	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
February 1946, including combat service in Germany, and his 
decorations included the Combat Infantryman Badge and Purple 
Heart Medal.  The veteran died in October 2004, and the 
appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not receive, nor was he entitled to 
receive, a total compensation rating for at least 10 years 
immediately preceding death.

2.  The veteran did not have a claim for VA benefits pending 
at the time of death.




CONCLUSIONS OF LAW

1.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.22 (2007).

2.  Entitlement to accrued benefits is not warranted. 38 
U.S.C.A. § 5121 (West 2002 & Supp. 2007); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the appellant from the RO dated in March 2005 and July 2006 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
claimant and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the appellant 
about the information and evidence not of record that was 
necessary to substantiate her claims; (2) informing the 
appellant about the information and evidence VA would seek to 
provide; (3) informing the appellant about the information 
and evidence she was expected to provide; and (4) requesting 
her to provide any information or evidence in her possession 
that pertained to the claims.

Second, VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements from the claimant and her 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the appellant.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the appellant was 
provided with notice of this information in letters dated in 
July 2006 and September 2006.  

Factual Background & Law and Regulations: DIC under the 
provisions of 38 U.S.C.A. § 1318

The appellant has not made any specific contentions regarding 
entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  The appellant filed her claim in October 2004.  The 
veteran was in receipt of a total disability rating based on 
individual unemployability (TDIU) from September 2000 to the 
time of his death in October 2004.  The veteran was granted 
TDIU in a July 2001 rating decision.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

Current VA regulations define "entitled to receive" as 
meaning that the veteran filed a claim for disability 
compensation during his or her lifetime and one of the 
following circumstances is satisfied: (1) The veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified [ten years in this case] 
but for clear and unmistakable error committed by VA in a 
decision on a claim filed during the veteran's lifetime; or 
(2) Additional evidence submitted to VA before or after the 
veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with 38 C.F.R. 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified [ten years in this case];or (3) At the time 
of death, the veteran had a service-connected disability that 
was continuously rated totally disabling by VA for the period 
specified [ten years in this case], but was not receiving 
compensation because of certain specified conditions.  See 38 
C.F.R. § 3.22(b).  The Board notes that 38 C.F.R. § 3.22 was 
amended during the pendency of this appeal.  The Board does 
not outline the version of 38 C.F.R. § 3.22(b) in effect at 
the time of the filing of the claim, as the current version 
clarifies and provides additional meanings of "entitled to 
receive," and the analysis of this case would not be 
different under prior version.  See 70 Fed. Reg. 72220 (Dec. 
2, 2005).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for claims filed prior to January 21, 
2000, i.e., the effective date of the VA regulation 
prohibiting "hypothetical entitlement."  See Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  The appellant's claim 
for DIC under the provisions of 38 U.S.C.A. § 1318 was 
received many years after that date.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Analysis

Under the circumstances of this case, the veteran did not 
receive a total rating for a continuous period of at least 10 
years immediately preceding death.  In addition, the veteran 
was not rated totally disabled continuously since his release 
from active duty and for a period of not less than five years 
immediately preceding death; nor was the veteran a former 
prisoner of war.

The Board has considered whether the veteran was "entitled to 
receive" a total rating for a period of 10 years when 
considering the definition of "entitled to receive" under 38 
C.F.R. § 3.22.  The appellant has not asserted that there is 
CUE in a previous Board or RO decision, there have not been 
newly associated service medical records, and the veteran was 
receiving his total compensation rating (but not for 10 
years) prior to his death.  Therefore, the provisions of 38 
C.F.R. § 3.22(b)(3) are not applicable.

As the veteran did not receive, nor was entitled to receive, 
a total rating for at least 10 years immediately preceding 
death, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.

Factual Background, Law and Regulations, & Analysis: Accrued 
Benefits

The appellant has not made any specific contentions regarding 
entitlement to accrued benefits.  During his lifetime, the 
veteran filed multiple claims, including multiple claims for 
increased ratings and for a TDIU in September 2000.  In a 
July 2001 rating decision, the RO granted a TDIU.  In a 
February 2003, the RO denied entitlement to a temporary total 
evaluation based on hospital treatment in excess of 21 days.  
An appeal concerning increased ratings was withdrawn when the 
total rating claim was raised.  As noted, that was granted in 
2001.  Thus, there was no pending claim filed at the time of 
death.

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
There is no basis for an accrued benefits claim, unless the 
veteran from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

There is no evidence that the veteran filed a claim after the 
February 2003 rating decision or had a previous pending claim 
that was not resolved by the denial of a temporary total 
rating.  The Board finds that the appellant is not entitled 
to accrued benefits, as there is no evidence that the veteran 
had a claim for VA benefits pending at the time of death.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.

Entitlement to accrued benefits is denied.


REMAND

The appellant contends that the veteran's death is 
attributable to service.  At the time of his death, the 
veteran was in receipt of a TDIU.  The veteran was service-
connected for gunshot wound, left thigh, with loss of 
sensation from the lower thigh to the foot due to sciatic 
nerve paralysis, peripheral vascular disease, and amputation 
of the great toe, rated as 40 percent disabling; residuals of 
gunshot wound, left thigh, rated as 40 percent disabling; and 
donor site scar, right leg, status post popliteal artery to 
dorsalis pedis bypass surgery, associated with status post 
gunshot wound, left thigh; rated as noncompensable.  

Medical records reflect that in the years after service, he 
was treated for manifestations of his service-connected 
disorders.  In more recent years, he was diagnosed as having 
various conditions, to include congestive heart failure, 
diabetes mellitus, peripheral vascular disease, and chronic 
renal insufficiency.  

The October 2004 certificate of death reveals that the cause 
of the veteran's death was renal failure.  Approximate 
interval between onset and death was listed as one week.  
Records do otherwise indicate treatment for renal impairment 
from earlier than that, suggesting that this was a flare-up 
that resulted in death.

The appellant's main contention is that the veteran's 
service-connected disabilities contributed to his death.  
Specifically, she argues that his severe leg wound clearly 
led to additional conditions such as diabetes mellitus and 
vascular disease which contributed to his death.  

The Board notes that the record contains evidence that when 
the veteran was admitted to the hospital just prior to death, 
the main complaint was of increased edema in the lower 
extremities.  This condition had been controlled up until the 
final months of the veteran's life with a combination of a 
loop diuretic, low salt diet, and lymphatic dumping.  
Following treatment, his BUN and creatinine climbed, and he 
was sent to a local hospital for a nephrology evaluation.  
However, the patient decided against dialysis, and he was 
returned to the VA facility where he died of renal failure.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory cause 
of death is inherently one not related to the principal 
cause. In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Court recently determined in Hupp v. Nicholson, 12 Vet. 
App. 342 (2007), that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected. The RO did not provide such specific notice with 
respect to the appellant's claim for service connection for 
the cause of the veteran's death.

The Board has concluded that it may be argued that the 
appellant's contention as to cause of the veteran's death is 
similar to a theory based on secondary service connection.  A 
disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Specifically, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To the Board, it is unclear as to whether the veteran's 
service-connected conditions contributed to his death.  While 
this link is somewhat tenuous, the Board concludes that 
specific medical opinion to address whether service-connected 
left lower gunshot wound residuals, to include peripheral 
vascular disease, contributed to or hastened the veteran's 
death should be obtained.  There was vascular impairment 
service connected, which appellant contends contributed to 
death.  To fully respond fully develop the evidence and 
respond, additional review is needed.

The United States Court of Appeals for Veterans Claims 
(Court) held in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion.  The Board finds that a remand 
is necessary in order to obtain an opinion regarding whether 
the veteran's death was linked to a service-connected 
disability, which is preceded by a review of the relevant 
medical evidence in the claims file and supported by a 
rationale, preferably with citation to the clinical record.  
See 38 C.F.R. § 3.159(c)(4).

In addition, upon remand, the appellant should be provided 
with a VCAA notification letter that complies with Hupp and 
notice of the evidence and information needed to substantiate 
a claim for secondary service connection.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the appellant an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

This VCAA letter must specifically 
include an explanation as to the 
information or evidence needed to 
establish a claim for service connection, 
as outlined by the Court in Hupp v. 
Nicholson, supra.  

Depending upon the appellant's response, 
any and all assistance due her must then 
be provided by VA.

2.  Obtain a VA opinion regarding whether 
the veteran's death was related to 
service or to a service-connected 
disability.  The claim's file and a copy 
of this opinion should be forwarded to 
the examiner.  Following a review of the 
service medical records and relevant 
post-service medical records, the 
examiner should address the following 
questions:

a) Is it at least as likely as not (i.e., 
50 percent or greater degree of 
probability) that the principal or 
contributory cause of death, was causally 
linked to any incident of service?

b) Is it at least as likely as not that 
the veteran's renal failure was caused or 
aggravated by his service-connected 
residuals of a gunshot wound of the left 
thigh, to include loss of sensation from 
the lower thigh to the foot due to 
sciatic nerve paralysis, peripheral 
vascular disease, and amputation of the 
great toe.  

c. If the answer to question b is yes, is 
it at least as likely as not that the 
veteran's death was due, at least in 
part, to the residuals of the gunshot 
wound?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation or a finding of 
aggravation.  More likely and as likely 
support the contended causal 
relationship; less likely weighs against 
the claim.

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the clinician is unable to answer any of 
the questions presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the appellant's claim for 
service connection for the cause of death 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative must 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant need take no action until otherwise notified.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


